Case 7:20-cr-00414-VB Document 41 Filed 01/13/2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA,
-against-
Eric Snype,
Defendant.
X

Page, 1 OF I enone .

  
 
   

jee

CONSENT TO PROCEED TELEPHONE
OR VIDEO CONFERENCE

20 Cr. 414 (VB)

Defendant Eric Snype hereby voluntarily consents to participate in the following proceeding via

C1 videoconferencing or IX] teleconferencing:

OC Initial Appearance Before a Judicial Officer

Cc Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of

Indictment Form)
O Guilty Plea/Change of Plea Hearing
CO Bail/Detention Hearing

XI Pretrial conference

Eric Snype by Suzanne Fre,
Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Eric Snype
Print Defendant’s Name

This proceeding was conducted by reliable video or “LLL ingitechnology.

January 13, 2021
Date

Suaanne Erody
Defendant's Counsel’s Signatur

Susanne Brody
Print Counsel’s Name

  

Hon. Vincent L. Briccetti, U.S. District Judge

Southern District of New York

 
